Title: To George Washington from Joseph Jones, 6 September 1780
From: Jones, Joseph
To: Washington, George


                        
                            Dear Sr
                            Phila. 6th Sept. 1780
                        
                        I have received your favour of the 13th Ulto upon the subject of a Report respecting a certain Gentleman and
                            thank you for the freedom and candid manner of your communications. The resentment discovered agt the Gentleman alluded to
                            began to subside before your Letter came to hand and though for sometime it was occasionally mentioned in conversation it
                            has lately dyed away and will I expect not be revived—The Report of the Committee not only accepted his resignation but
                            went further and I believe had it been then determin’d the Gentleman would have been informed his services in the line of
                            the Army would have been dispensed with that he might have leisure to attend to the settlement of his accounts. Had this
                            step been taken it is probable a resignation would have ensued and perhaps a public discussion in the papers wch could
                            have produced no good and upon the whole I am well pleased the matter was carryed no further than it has been. But
                            unacquainted as I am with antecedent circumstances and judging from what it was before me my Opinion was the Gentleman was
                            justly reprehensible for the manner of his conduct as a Servant of the public employed in an important office or as a
                            Citizin embarked on the common cause of America. The amazing Sums of money gone into that Departmt under his
                            Superintendance, abt Eighty millions and it is said about thirty millions unpaid the whole of which is unaccounted for has
                            excited uneasiness not only in this Body but the people at large who call out for a settlement of the public accounts and
                            although repeated endeavours have been used to bring the Officers in the great departments of the Army to account none
                            have been rendered  nor any likelihood of bringg them to a settlement. The embezelmt & waste of public
                            property in these departments have greatly contributed to enhance our Debt and depreciate the currency and these abuses
                            demand inquiry and punishment but I see no fair prospect of obtaining satisfaction for past transgressions and shall be
                            happy to find we shall be able to avoid the like practices in future—a reform or an attempt to Reform seemed absolutely
                            necessary for the satisfaction of the public and although the new System was pronounced a physical impossibility in
                            execution others who have served long in the Army and were of the Committee that made the alterations entertained a
                            contrary opinion and they affirm the Gentleman now in office if he can be supported with money can fully carry the new
                            System into execution. In short I have seen some and have been told of so many abuses in the Q. Masters Comries and medical
                            departments in the course of the last two years that I candidly confess I feel a degree of resentment agt the conduct of
                            many in those departmts bordering on prejudice so nearly that I have resolved to condemn no person even in opinion without
                            due proof of delinquency least I should injure the Character of some honest Man in the general censure wch unhappily is
                            but too prevalent.
                        What I feared for some time is at length but too evident that our designs agt New York must wait for more
                            favourable circumstances to attempt carrying them into execution—Perhaps something may In the course of the Winter be done
                            to the South should we be in a situation to recover our losses there and be in time provided with a well appointed Regular
                            Army and magazines of provisions laid up it is to be hoped we shall in the Spring before the Enemy can be reinforced and
                            obtain supplies be in condition to act offensively agt N. York. Your Letters of the 20th last month and the 27th circular
                            to the States are before a Committee and will in a day or two be Reported upon as to Flour and meat—the great objects of
                            drawing forth in time a competent regular Army and laying up Magazines will soon come in and I hope soon go through
                            Congress that the several States may proceed to make the necessary provisions. I shall leave this place on Thursday for
                            Virginia and mean to attend our next Session of Assembly in hopes of promoting a cession on the part of the State of their
                            claim to the Lands to the N.W. of the Ohio to the united States which will be recommended to all the States having
                            unappropriated western territory for the purpose of compleating the Confederation. I shall be glad to hear from you while
                            there upon any matters that may occur and you shall think proper to communicate. With great esteem I am Dr Sr Yr aff. hum.
                            Servt
                        
                            Jos: Jones
                        
                    